825 F.Supp.2d 1357 (2012)
DIAMOND SAWBLADES MANUFACTURERS COALITION, Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 12-43. Court No. 09-00110.
United States Court of International Trade.
March 27, 2012.

JUDGMENT
R. KENTON MUSGRAVE, Senior Judge.
Upon consideration of Plaintiff Diamond Sawblades Manufacturers Coalition's final itemization of fees and costs awarded under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412, pursuant to opinion, 816 F.Supp.2d 1342 (C.I.T.2012), and upon others papers and proceedings, it is hereby:
ORDERED that Defendant pay Plaintiff a total of $73,213.97 within 60 days.